AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 26, 2008 among NEW EARTH LNG, LLC, as Borrower, PNG VENTURES, INC., as Parent and APPLIED LNG TECHNOLOGIES USA, L.L.C. FLEET STAR, INC. EARTH LEASING, INC. ARIZONA LNG, L.L.C. as Loan Parties, THE FINANCIAL INSTITUTIONS PARTY HERETO, as Lenders, and FOURTH THIRD LLC as Agent and Sole Lead Arranger TABLE OF CONTENTS Page Section 1.Definitions; Interpretation. 1.1.Definitions. 1.2.Interpretation. Section 2.Credit Facilities. 2.1.Commitments. 2.2.Omitted. 2.3.Loan Accounting. 2.3.1.Recordkeeping. 2.3.2.Notes. 2.4.Interest. 2.4.1.Interest Rates. 2.4.2.Interest Payment Dates. 2.4.3.Setting and Notice of LIBOR Rates. 2.4.4.Computation of Interest. 2.5.Fees. 2.5.1.Fourth Third’s Fees. 2.6.Prepayment. 2.6.1.Voluntary Prepayment. 2.6.2.Mandatory Prepayment. 2.6.3.All Prepayments. 2.7.Repayment 2.8.Payment. 2.8.1.Making of Payments. 2.8.2.Application of Payments and Proceeds. 2.8.3.Payment Dates. 2.8.4.Set-off. 2.8.5.Proration of Payments. Section 3.Yield Protection. 3.1.Taxes. 3.2.Increased Cost. 3.3.Funding Losses. 3.4.Manner of Funding; Alternate Funding Offices. 3.5.Mitigation of Circumstances; Replacement of Lenders. 3.6.Conclusiveness of Statements; Survival. Section 4.Conditions Precedent. 4.1.Credit Extension. 4.1.1.Omitted. 4.1.2.Omitted. 4.1.3.Interest and Fees. 4.1.4.Delivery of Loan Documents. 4.1.5.Representations and Warranties 4.1.6.No Default 4.1.7.Diligence 4.1.8.No Material Adverse Change 4.1.9.Reservation of Shares 4.1.10.Drop Down and Share Exchange Section 5.Representations and Warranties. 5.1.Organization. 5.2.Authorization; No Conflict. 5.3.Validity; Binding Nature. 5.4.Financial Condition. 5.5.No Material Adverse Change. 5.6.Litigation 5.7.Ownership of Properties; Liens. 5.8.Capitalization. 5.9.Pension Plans. 5.10.Compliance with Law; Investment Company Act; Other Regulated Entities. 5.11.Margin Stock. 5.12.Taxes. 5.13.Solvency. 5.14.Environmental Matters. 5.15.Insurance. 5.16.Information. 5.17.Intellectual Property. 5.18.Labor Matters. 5.19.No Default. 5.20.Foreign Assets Control Regulations and Anti-Money Laundering. 5.20.1.OFAC. 5.20.2.Patriot Act 5.21.Gas Supply and Hedge Contracts. Section 6.Affirmative Covenants. 6.1.Information. 6.1.1.Annual Report. 6.1.2.Interim Reports. 6.1.3.Compliance Certificate. 6.1.4.Reports to SEC and Shareholders. 6.1.5.Notice of Default; Litigation; ERISA Matters. 6.1.6.Management Report. 6.1.7.Projections. 6.1.8.Other Information. 6.2.Books; Records; Inspections. 6.3.Maintenance of Property; Insurance. 6.4.Compliance with Laws; Payment of Taxes and Liabilities. 6.5.Maintenance of Existence. 6.6.Employee Benefit Plans. 6.7.Environmental Matters. 6.8.Further Assurances. 6.9.Collateral Access Agreements. 6.10.Board Observation Rights. Section 7.Negative Covenants. 7.1.Debt. 7.2.Liens. 7.3.Subsidiaries. 7.4.Restricted Payments. 7.5.Mergers; Consolidations; Asset Sales. 7.6.Modification of Organizational Documents. 7.7.Use of Proceeds. 7.8.Transactions with Affiliates and Former Affiliates. 7.9.Inconsistent Agreements. 7.10.Business Activities. 7.11.Investments. 7.12.Omitted. 7.13.Fiscal Year. 7.14.Financial Covenants. 7.14.1.Fixed Charge Coverage Ratio. 7.14.2.EBITDA. 7.14.3.Capital Expenditures 7.15.Deposit Accounts and Securities Accounts. 7.16.Sale-Leasebacks 7.17.Hazardous Substances Section 8.Events of Default; Remedies. 8.1.Events of Default. 8.1.1.Non-Payment of Credit. 8.1.2.Default Under Other Debt. 8.1.3.Bankruptcy; Insolvency. 8.1.4.Non-Compliance with Loan Documents. 8.1.5.Representations; Warranties. 8.1.6.Pension Plans. 8.1.7.Judgments. 8.1.8.Invalidity of Collateral Documents. 8.1.9.Invalidity of Intercreditor Provisions. 8.1.10.Change of Control. 8.1.11.Gas Supply and Hedge Contracts. 8.2.Remedies. Section 9.Agent. 9.1.Appointment; Authorization. 9.2.Delegation of Duties. 9.3.Limited Liability. 9.4.Reliance. 9.5.Notice of Default. 9.6.Credit Decision. 9.7.Indemnification. 9.8.Agent Individually. 9.9.Successor Agent. 9.10.Collateral Matters. Section Miscellaneous. 10.1.Waiver; Amendments. 10.2.Notices. 10.3.Computations. 10.4.Costs; Expenses. 10.5.Indemnification by Borrower. 10.6.Marshaling; Payments Set Aside. 10.7.Nonliability of Lenders. 10.8.Assignments; Participations. 10.8.1.Assignments. 10.8.2.Participations 10.9.Confidentiality. 10.10.Captions. 10.11.Nature of Remedies. 10.12.Counterparts. 10.13.Severability. 10.14.Entire Agreement. 10.15.Successors; Assigns. 10.16.Governing Law. 10.17.Forum Selection; Consent to Jurisdiction. 10.18.Waiver of Jury Trial. 10.19.Collateral Agent. Annexes Annex ICommitments and Pro Rata Shares Annex IIAddresses Exhibits Exhibit AForm of Assignment Agreement Exhibit BForm of Compliance Certificate Exhibit CForm of Note Exhibit DForm of Excess Cash Flow Certificate Schedules Schedule 4.1Prior Debt Schedule 5.6Litigation Schedule 5.8Capitalization Schedule 5.12Taxes Schedule 5.14Environmental Matters Schedule 5.15Insurance Schedule 5.18Labor Matters Schedule 7.1Existing Debt Schedule 7.2Existing Liens Schedule 7.11Existing Investments Schedule 7.15Bank Accounts AMENDED AND RESTATED CREDIT AGREEMENT Amended and Restated Credit Agreement dated as of June , 2008 (as amended, restated or otherwise modified from time to time, this “Agreement”) among NEW EARTH LNG, INC., a Delaware corporation (“Borrower”), PNG VENTURES, INC., a Nevada corporation (“PNG” or “Parent”), the other Loan Parties named herein, the financial institutions party hereto from time to time (“Lenders”) and Fourth Third LLC, a Delaware limited liability company (in its individual capacity, “Fourth Third”), as Sole Lead Arranger and Agent for all Lenders. Heretofore, Earth LNG, Inc., a Texas corporation (“Old Earth”), its then parent company, EARTH BIOFUELS, INC., a Delaware corporation (“EBOF”), certain Subsidiaries of Old Earth, Lenders and Agent made and entered into a certain Credit Agreement, dated as of February 28, 2007 (which, as amended or modified to date, is herein called the “Original Credit Agreement”) pursuant to which Lenders, acting through Agent, agreed to extend credit to Old Earth subject to the terms and conditions set forth therein, including a continuing guaranty from EBOF and the pledge of its capital stock in Old Earth.Effective this date, Old Earth has transferred all, or substantially all, of its assets, inclusive of all of its membership interests in its existing Subsidiaries, to Borrower, and Borrower has assumed all liabilities of Old Earth to Lenders and Agent under the Original Credit Agreement (the “Drop Down”), which Borrower acknowledges pursuant hereto, PNG and EBOF have entered into a Share Exchange Agreement, dated as of June , 2008 (which, as amended or modified from time to time, is called herein the “Share Exchange Agreement”) pursuant to which, effective this date, EBOF has exchanged with Old Earth all of its capital stock in Borrower for certain capital stock in PNG (the “Share Exchange”), resulting in a change of control of Borrower under the terms of the Original Credit Agreement and constituting an Event of Default thereunder unless the Share Exchange is consented to by Lenders.Borrower has requested that Lenders give their consent to the Drop Down and the Share Exchange, and to the release of EBOF and Durant from their obligations under the Original Credit Agreement and the Amended and Restated Guarantee and Collateral Agreement; and, in addition thereto, that Lenders extend additional credit to Borrower and that the Lenders make certain other modifications to the terms of the Original Credit Agreement, all of which Lenders have agreed to do, subject, however, to the terms and conditions herein contained.The parties hereto have agreed to amend and restate, in its entirety, the Original Credit Agreement in order to give effect to the foregoing. Now, therefore, in consideration of the foregoing premises and the mutual agreements herein contained, the Lenders hereby consent to the Drop Down and the Share Exchange, and the release of EBOF and Durant from their obligations under the Original Credit Agreement and the Amended and Restated Guarantee and Collateral Agreement; and the parties hereto agree to amend and restate the Original Credit Agreement in its entirety as follows: Section 1. Definitions; Interpretation. 1.1.Definitions. When used herein the following terms shall have the following meanings: Acceleration Event means the occurrence of any of the following:(i) an Event of Default under Section 8.1.3; (ii) an Event of Default under Section 8.1.1 and the termination of the Commitments pursuant to Section 8.2; or (iii) any other Event of Default under Section 8.1 and the election by the Required Lenders to declare the Obligations to be due and payable pursuant to Section Acquisition means any transaction or series of related transactions for the purpose of or resulting, directly or indirectly, in (a) the acquisition of all or a substantial portion of the assets of a Person, or of all or a substantial portion of any business or division of a Person, (b) the acquisition of in excess of 50% of the capital stock, partnership interests, membership interests or equity of any Person, or otherwise causing any Person to become a Subsidiary, or (c) a merger or consolidation or any other combination with another Person (other than a Person that is already a Subsidiary). Adjusted Working Capital means the remainder of (a) the consolidated current assets of Borrower and its Subsidiaries minus the amount of cash and cash equivalents included in such consolidated current assets, minus (b) the consolidated current liabilities of Borrower and its Subsidiaries minus the amount of consolidated short-term Debt (including current maturities of long-term Debt) of Borrower and its Subsidiaries included in such consolidated current liabilities. Affiliate of any Person means (a) any other Person which, directly or indirectly, controls or is controlled by or is under common control with such Person, (b) any officer or director of such Person and (c) with respect to any Lender, any entity administered or managed by such Lender or an Affiliate or investment advisor thereof which is engaged in making, purchasing, holding or otherwise investing in commercial loans.A Person shall be deemed to be “controlled by” any other Person if such Person possesses, directly or indirectly, power to vote 10% or more of the securities (on a fully diluted basis) having ordinary voting power for the election of directors or managers or power to direct or cause the direction of the management and policies of such Person whether by contract or otherwise.Unless expressly stated otherwise herein, neither Agent nor any Lender shall be deemed an Affiliate of any Loan Party. Agent means Fourth Third LLC in its capacity as agent for all Lenders hereunder and any successor thereto in such capacity. Agreement has the meaning set forth in the Preamble. Applicable Margin means 7.25% per annum. Approved Fund means (a) any fund, trust or similar entity that invests in commercial loans in the ordinary course of business and is advised or managed by (i) a Lender, (ii) an Affiliate of a Lender, (iii) the same investment advisor that manages a Lender or (iv) an Affiliate of an investment advisor that manages a Lender or (b) any finance company, insurance company or other financial institution which temporarily warehouses loans for any Lender or any Person described in clause (a) above. Arizona LNG means Arizona LNG, L.L.C., a Nevada limited liability company. Assignee has the meaning set forth in Section Assignment Agreement means an agreement substantially in the form of Exhibit A. Black Forest means Black Forest International, LLC, or its registered assigns in respect of the Black Forest Note. Black Forest Debt means the Indebtedness of PNG to Black Forest in the original principal amount of $628,250, evidenced by the Black Forest Note. Black Forest Guaranty means the Guaranty Agreement, dated on or about the Closing Date, given by the Loan Parties (other than Parent) in respect of the Black Forest Debt guaranteeing the payment thereof. Black Forest Note means the 12% Subordinated Secured Convertible Promissory Note, dated June 3, 2008, issued by PNG to the order of Black Forest to evidence the Black Forest Debt. Black Forest Security means the Lien given by the Loan Parties pursuant to the Black Forest Security Agreement on all or certain of their assets to secure payment of the Black Forest Debt. Black Forest Security Agreement means the General Security Agreement, dated on or about the Closing Date, given by the Loan Parties in respect of the Black Forest Debt to secure the payment thereof. Black Forest Subordination Agreement means the Subordination Agreement, dated the Closing Date, made among Agent, the Loan Parties and Black Forest, evidencing the subordination of the Black Forest Debt to the Obligations. Board of Directors has the meaning ascribed to it in Section Borrower has the meaning set forth in the Preamble. Business Day means any day on which commercial banks are open for commercial banking business in San Francisco, California and New York, New York, and on which dealings are carried on in the London interbank eurodollar market. Calculation Date means each of the Closing Date and the 15th day of each calendar month thereafter. Capital Expenditures means all expenditures which, in accordance with GAAP, would be required to be capitalized and shown on the consolidated balance sheet of Borrower, but excluding expenditures made in connection with the replacement, substitution or restoration of assets to the extent financed (a) from insurance proceeds (or other similar recoveries) paid on account of the loss of or damage to the assets being replaced or restored, (b) with cash awards of compensation arising from the taking by eminent domain or condemnation of the assets being replaced, or (c) with cash proceeds of Dispositions that are reinvested in accordance with this Agreement. Capital Lease means, with respect to any Person, any lease of (or other agreement conveying the right to use) any real or personal property by such Person that, in conformity with GAAP, is accounted for as a capital lease on the balance sheet of such Person. Cash Equivalent Investment means, at any time, (a) any evidence of Debt, maturing not more than one year after such time, issued or guaranteed by the United States Government or any agency thereof, (b) commercial paper, or corporate demand notes, in each case (unless issued by a Lender or its holding company) rated at least A-l by Standard & Poor’s Ratings Group or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit (or time deposit represented by a certificate of deposit) or banker’s acceptance maturing not more than one year after such time, or any overnight Federal Funds transaction that is issued or sold by any Lender (or by a commercial banking institution that is a member of the Federal Reserve System and has a combined capital and surplus and undivided profits of not less than $500,000,000), (d) any repurchase agreement entered into with any Lender (or commercial banking institution of the nature referred to in clause (c) above) which (i) is secured by a fully perfected security interest in any obligation of the type described in any of clauses (a) through (c) above and (ii) has a market value at the time such repurchase agreement is entered into of not less than 100% of the repurchase obligation of such Lender (or other commercial banking institution) thereunder, (e) money market accounts or mutual funds which invest predominantly in assets satisfying the foregoing requirements and (f) other short term liquid investments approved in writing by Agent. Closing Date means the date on which the conditions set forth in Section 4.1 have been satisfied or waived by the Lenders. Collateral means all property and interests in property and proceeds thereof now owned or hereafter acquired by any Loan Party and any other Person who has granted a Lien to the Agent, in or upon which a Lien now or hereafter exists in favor of any Lender or the Agent for the benefit of the Agent and Lenders, whether under this Agreement or under any other documents executed by any such Persons and delivered to the Agent; provided, however, that with respect to Parent, the term “Collateral” includes only (i) all capital stock of the Borrower now owned or hereafter acquired by Parent and (ii) all proceeds and products of any and all of the property listed in clause (i) and all collateral security and guarantees given by any Person with respect to any of such property, and excludes all other property or proceeds thereof now owned or hereafter acquired by Parent. Collateral Access Agreement means an agreement in form and substance reasonably satisfactory to Agent pursuant to which a mortgagee or lessor of real property on which Collateral is stored or otherwise located, or a warehouseman, processor or other bailee of Inventory or other property owned by any Loan Party, acknowledges the Liens of Agent and waives (or, if approved by Agent, subordinates) any Liens held by such Person on such property, and, in the case of any such agreement with a mortgagee or lessor, permits Agent reasonable access to and use of such real property during the continuance of an Event of Default to assemble, complete and sell any Collateral stored or otherwise located thereon. Collateral Documents means, collectively, the Guarantee and Collateral Agreement, each Mortgage, and each other agreement or instrument pursuant to or in connection with which any Loan Party or any other Person grants a security interest in any Collateral to Agent for the benefit of Lenders, each as amended, restated or otherwise modified from time to time. Commitment means, as to any Lender, such Lender’s Pro Rata Share of the Loan Commitment. Compliance Certificate means a certificate substantially in the form of Exhibit B. Computation Period means each period of four consecutive Fiscal Quarters ending on the last day of a Fiscal Quarter, beginning with the Fiscal Quarter ending June 30, Consolidated Net Income means, with respect to Borrower and its Subsidiaries for any period, the consolidated net income (or loss) of Borrower and its Subsidiaries for such period, excluding (i) consolidated net income of any Person for any period prior to such Person becoming a Subsidiary, (ii) any gains or losses from Dispositions, (iii) any extraordinary gains or extraordinary losses, (iv) any net income of any Subsidiary to the extent that such Subsidiary is unable, by virtue of any legal or contractual prohibition, from distributing such net income to the Borrower, and (iv) any gains or losses from discontinued operations. Contingent Obligation means any agreement, undertaking or arrangement by which any Person guarantees, endorses or otherwise becomes or is contingently liable upon (by direct or indirect agreement, contingent or otherwise, to provide funds for payment, to supply funds to or otherwise to invest in a debtor, or otherwise to assure a creditor against loss) any indebtedness, obligation or other liability of any other Person (other than by endorsements of instruments in the course of collection), or guarantees the payment of dividends or other distributions upon the shares of any other Person.The amount of any Person’s obligation in respect of any Contingent Obligation shall (subject to any limitation set forth therein) be deemed to be the principal amount of the debt, obligation or other liability supported thereby. Control Agreement means a tri-party deposit account, securities account or commodities account Control Agreements by and among the applicable Loan Party, Agent and the depository, securities intermediary or commodities intermediary, and each in form and substance reasonably satisfactory in all respects to Agent and in any event providing to Agent “control” of such deposit account, securities or commodities account within the meaning of Articles 8 and 9 of the UCC. Controlled Group means all members of a controlled group of corporations and all members of a controlled group of trades or businesses (whether or not incorporated) under common control which, together with a Loan Party, are treated as a single employer under Section 414 of the IRC or Section 4001 of ERISA. Debt of any Person means, without duplication, (a) all indebtedness of such Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures, notes or similar instruments, (c) all obligations of such Person as lessee under Capital Leases which have been or should be recorded as liabilities on a balance sheet of such Person in accordance with GAAP, (d) all obligations of such Person to pay the deferred purchase price of property or services (excluding trade accounts payable in the ordinary course of business), (e) all indebtedness secured by a Lien on the property of such Person, whether or not such indebtedness shall have been assumed by such Person (with the amount thereof being measured as the fair market value of such property), (f) all obligations, contingent or otherwise, with respect to letters of credit (whether or not drawn), banker’s acceptances and surety bonds issued for the account of such Person, (g) all Hedging Obligations of such Person, (h) all Contingent Obligations of such Person, (i) all non-compete payment obligations and earn-out and similar obligations, (j) all obligations of such Person in respect of capital stock issued by such Person, to the extent that such Person is obligated to redeem, retire or repurchase such capital stock or set apart any funds therefor, on or prior to the date one year after the Maturity Date, (k) all indebtedness of the types listed in (a) through (j) or (l) of any partnership of which such Person is a general partner and (k) all obligations of such Person under any synthetic lease transaction, where such obligations are considered borrowed money indebtedness for tax purposes but the transaction is classified as an operating lease in accordance with GAAP. Default means any event that, if it continues uncured, will, with the lapse of time or the giving of notice or both, constitute an Event of Default. Default Rate has the meaning set forth in Section Disposition means, as to any asset or right of any Loan Party, (a) any sale, lease, assignment or other transfer (other than to Borrower or any of its Wholly-Owned Domestic Subsidiaries), (b) any loss, destruction or damage thereof or (c) any condemnation, confiscation, requisition, seizure or taking thereof, excluding (i) Dispositions in any Fiscal Year, the Net Cash Proceeds of which do not in the aggregate exceed $250,000, or in the case of any Disposition described in clause (b) above, $150,000, (ii) the sale or other transfer of Inventory in the ordinary course of business and (iii) any transfers of cash. Dollar and $ mean lawful money of the United States of America. Domestic Loan Party Subsidiary means Borrower and each Domestic Subsidiary of Borrower. Domestic Subsidiary means any Subsidiary that is incorporated or organized under the laws of a State within the United States of America or the District of Columbia. Durant means Durant Biofuels, LLC, an Oklahoma limited liability company and wholly-owned Subsidiary of EBOF, but, for avoidance of doubt, not a Loan Party hereunder. EBITDA means, for any period, Consolidated Net Income for such period plus, to the extent deducted in determining such Consolidated Net Income for such period, (i) Interest Expense, (ii) income tax expense, (iii) depreciation and amortization, (iv)transaction expenses incurred in connection with the financing contemplated by this Agreement, and (v) Restricted Payments paid pursuant to Section EBOF has the meaning set forth in the Preamble. Environmental Claims means all claims, however asserted, by any governmental, regulatory or judicial authority or other Person alleging potential liability or responsibility under or for violation of any Environmental Law, or for release or injury to the environment or any Person or property or natural resources. Environmental Laws means all present or future federal, state or local laws, statutes, common law duties, rules, regulations, ordinances and codes, including all amendments, together with all administrative orders, directed duties, requests, licenses, authorizations and permits of, and agreements with, any Governmental Authority, in each case relating to any matter arising out of or relating to health and safety, or pollution or protection of the environment, natural resources or workplace, including any of the foregoing relating to the presence, use, production, recycling, reclamation, generation, handling, transport, treatment, storage, disposal, distribution, discharge, release, emission, control, cleanup or investigation or management of any Hazardous Substance. ERISA means the Employee Retirement Income Security Act of 1974, as amended. Event of Default means any of the events described in Section Excess Cash Flow means, for any Fiscal Quarter, the remainder of (a)the sum of (i)EBITDA for such Fiscal Quarter, plus (ii)any net decrease in Adjusted Working Capital during such Fiscal Quarter, minus (b)the sum, without duplication, of (i)scheduled repayments of principal of the Loan and other Debt of Borrower and its Subsidiaries permitted by Section 7.1 made during such Fiscal Quarter, plus (ii)any voluntary prepayments of the Loan pursuant to Section 2.5.1 during such Fiscal Quarter, plus (iii)all federal, state, local and foreign income taxes paid in cash by Borrower and its Subsidiaries during such Fiscal Quarter, plus (iv)all Interest Expense in respect of Debt permitted in accordance with Section 7.1 paid in cash by Borrower and its Subsidiaries during such Fiscal Quarter, plus (v) any net increase in Adjusted Working Capital during such Fiscal Quarter, all as determined by Agent for such period. Excluded Taxes has the meaning set forth in Section 3.1(a). Executive Order 13224 has the meaning set forth in Section Exercisable Shares has the meaning set forth in Section Existing Loan means the “Loan” (as defined in the Original Credit Agreement) equal in amount to $26,700,000 on the Closing Date. Fee Letter means, that certain letter agreement dated as of even date herewith between Agent and Borrower, as amended, restated or otherwise modified from time to time, which supersedes and replaces the Original Fee Letter. First Interest Reserve Period has the meaning set forth in Section Fiscal Quarter means a fiscal quarter of a Fiscal Year. Fiscal Year means the fiscal year of Borrower and its Subsidiaries, which period shall be the 12-month period ending on December 31 of each year. Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of (a) the total for such Computation Period of EBITDA minus all Capital Expenditures to (b) the sum for such Computation Period of (i) Interest Expense of Borrowerand its Subsidiaries accrued during such period and payable in cash, plus (ii) required payments of principal of Debt (including the Loan), (iii) income tax expense, plus (iv) dividends paid by Earth Leasing, Inc. during such period except as then permitted to be paid pursuant to Section 7.4(iii). Foreign Lender means any Lender that is not a United States person under and as defined in Section 7701(a)(30) of the IRC. Foreign Subsidiary means any Subsidiary that is not a Domestic Subsidiary. Fourth Third has the meaning set forth in the preamble hereto. FRB means the Board of Governors of the Federal Reserve System or any successor thereto. GAAP means generally accepted accounting principles in effect in the United States of America set forth from time to time in the opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board (or agencies with similar functions of comparable stature and authority within the U.S. accounting profession), which are applicable to the circumstances as of the date of determination. Gas Supply and Hedge Contracts, means, collectively, the Gas Price Hedge Agreement, dated June 2006, between Apollo Resources International, Inc. and Arizona LNG and the Gas Sale Purchase and Service Agreement, dated November 1, 2005, between BP Energy Company and Arizona LNG, as each may be amended, restated or otherwise modified from time to time. Governmental Authority means any nation or government, any state or other political subdivision thereof, any central bank (or similar monetary or regulatory authority) thereof, any entity exercising executive, legislative, judicial, regulatory or administrative functions of or pertaining to government, and any corporation or other entity owned or controlled, through stock or capital ownership or otherwise, by any of the foregoing. Guarantee and Collateral Agreement means the Guarantee and Collateral Agreement, dated as of the Closing Date, made by each Loan Party and other grantor or pledgor signatory thereto in favor of Agent, as amended, restated or otherwise modified from time to time. Hazardous Substances means any waste, chemical, substance, or material listed, defined, classified, or regulated as a hazardous waste, hazardous substance, pollutant, contaminant, toxic substance, or hazardous, dangerous or radioactive material, chemical or waste or otherwise regulated by any Environmental Law, including, without limitation, any petroleum or any derivative, waste, or byproduct thereof, radon, asbestos, and polychlorinated biphenyls. Hedging Obligation means, with respect to any Person, any liability of such Person under any interest rate, currency or commodity swap agreement, cap agreement or collar agreement, and any other agreement or arrangement designed to protect a Person against fluctuations in interest rates, currency exchange rates or commodity prices.The amount of any Person’s obligation in respect of any Hedging Obligation shall be deemed to be the incremental obligation that would be reflected in the financial statements of such Person in accordance with GAAP. Indemnified Liabilities has the meaning set forth in Section Initial Loan has the meaning provided in Section 2.1(a). Intercreditor Agreement means the intercreditor agreement, dated as of the Original Closing Date, between Agent and the holder of Senior Debt (or a representative thereof), in form and substance satisfactory to Agent, as amended or modified from time to time. Interest Expense means for any period the consolidated interest expense of Borrower and its Subsidiaries for such period (including all imputed interest on Capital Leases). Inventory means all the “inventory” (as such term is defined in the UCC) of the Borrower and its Subsidiaries, including, but not limited to, all merchandise, raw materials, parts, supplies, work-in-process and finished goods intended for sale, together with all the containers, packing, packaging, shipping and similar materials related thereto, and including such inventory as is temporarily out of the Borrower’s or such Subsidiary’s custody or possession, including inventory on the premises of others and items in transit. Investment means, with respect to any Person, (a) the purchase of any debt or equity security of any other Person, (b) the making of any loan or advance to any other Person, (c) becoming obligated with respect to a Contingent Obligation in respect of obligations of any other Person (other than travel and similar advances to employees in the ordinary course of business) or (d) the making of an Acquisition. IRC means the Internal Revenue Code of 1986, as amended. Key Employees means (i) Phil Marcum, as Chief Executive Officer of Borrower, and (ii) Brad Gabbard, as Chief Financial Office of Borrower. Key Employment Agreements means employment agreements, to be in form and substance satisfactory to Agent, executed on or before the Closing Date between the Key Employees and Borrower respecting the employment of the Key Employees by Borrower. Last Pre Closing Audit Date means December 31, 2007. Legal Costs means, with respect to any Person, (a) all reasonable fees and charges of any counsel, accountants, auditors, appraisers, consultants and other professionals to such Person, (b) the reasonable allocable cost of internal legal services of such Person and all reasonable disbursements of such internal counsel and (c) all court costs and similar legal expenses. Lender Party has the meaning set forth in Section Lenders has the meaning set forth in the Preamble. LIBOR Rate means, as of any Calculation Date, the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to (i) the offered rate for deposits in Dollars for the period of one month commencing on such Calculation Date and for the amount of the Loan, that appears on Dow Jones Market Service (formerly known as the Telerate Service) at 11:00 a.m. London time (or, if not so appearing, as published in the “Money Rates” section of The Wall Street Journal or another national publication selected by Agent) on such Calculation Date, divided by (ii) the sum of one minus the daily average during such period of one month of the aggregate maximum reserve requirement (expressed as a decimal) then imposed under Regulation D of the FRB for “Eurocurrency Liabilities” (as defined therein); provided, however, that in no event shall the LIBOR Rate be a rate equal to less than 2.50% per annum. Lien means, with respect to any Person, any interest granted by such Person in any real or personal property, asset or other right owned or being purchased or acquired by such Person which secures payment or performance of any obligation and shall include any mortgage, lien, encumbrance, charge or other security interest of any kind, whether arising by contract, as a matter of law, by judicial process or otherwise. Loan has the meaning provided in Section 2.1(b). Loan Commitment means a commitment to make a loan pursuant to Section 2.1 on the Closing Date in the aggregate principal amount for all Lenders of $34,000,000.The Loan Commitment shall terminate upon the making of the Loan. Loan Documents means this Agreement, the Notes, the Collateral Documents, the Fee Letter, the Intercreditor Agreement, the Black Forest Subordination Agreement, the Original Loan Documents (to the extent not superseded or replaced pursuant hereto) and all other documents, instruments and agreements delivered in connection with the foregoing, all as amended, restated or otherwise modified from time to time. Loan Party means Parent, Borrower and each Subsidiary of Borrower. Loan Party Subsidiary means Borrower and each Subsidiary of Borrower. Margin Stock means any “margin stock” as defined in Regulation T, U or X of the FRB. Material Adverse Effect means (a) a material adverse change in, or a material adverse effect upon, the operations, assets, business, prospects, properties or condition (financial or otherwise) of Loan Parties taken as a whole, (b) a material impairment of the ability of any Loan Party to perform in any material respect any of its Obligations under any Loan Document or (c) a material adverse effect upon any substantial portion of the Collateral under the Collateral Documents or upon the legality, validity, binding effect or enforceability against any Loan Party of any Loan Document. Maturity Date means June , 2010. Mortgage means a mortgage, deed of trust, leasehold mortgage or similar instrument granting Agent a Lien on a real property interest of any Loan Party, each as amended, restated or otherwise modified from time to time. Multiemployer Pension Plan means a multiemployer plan, as defined in Section 4001(a)(3) of ERISA, to which Borrower or any member of the Controlled Group may have any liability. Net Cash Proceeds means: (a)with respect to any Disposition, the aggregate cash proceeds (including cash proceeds received pursuant to policies of insurance and by way of deferred payment of principal pursuant to a note, installment receivable or otherwise, but only as and when received) received by any Loan Party pursuant to such Disposition net of (i) the reasonable direct costs relating to such Disposition (including sales commissions and legal, accounting and investment banking fees, commissions and expenses), (ii) any portion of such proceeds deposited in an escrow account pursuant to the documentation relating to such Disposition (provided that such amounts shall be treated as Net Cash Proceeds upon their release from such escrow account to the applicable Loan Party), (iii) taxes paid or reasonably estimated by Borrower to be payable as a result thereof (after taking into account any available tax credits or deductions and any tax sharing arrangements), (iv) amounts required to be applied to the repayment of any Debt secured by a Lien (permitted hereunder) prior to the Lien of Agent on the asset subject to such Disposition, and (v) so long as no Event of Default exists (or if an Event of Default exists, only with the prior written consent of Required Lenders) (A) with respect to any Disposition described in clause (a) of the definition thereof, all money actually applied within 180 days, or within 360 days pursuant to a binding agreement executed within 180 days, to replace such assets with assets performing the same or similar functions, and (B) with respect to any Disposition described in clause (b) or (c) of the definition thereof, all money actually applied within 180 days, or within 360 days pursuant to a binding agreement executed within 180 days, to repair, replace or reconstruct damaged property or property affected by loss, destruction, damage, condemnation, confiscation, requisition, seizure or taking; and (b)with respect to any issuance of equity securities, the aggregate cash proceeds received by Parent, Borrower or any Subsidiary of Borrower or of Durant Fuels, LLC pursuant to such issuance, net of the reasonable direct costs relating to such issuance (including reasonable sales and underwriter’s commission). Non-Excluded Taxes has the meaning set forth in Section 3.1(a). Note means a promissory note substantially in the form of Exhibit C, as the same may be replaced, substituted, amended, restated or otherwise modified from time to time. Obligations means all liabilities, indebtedness and obligations (monetary (including interest accrued at the rate provided in the applicable Loan Document after the commencement of a bankruptcy proceeding whether or not a claim for such interest is allowed) or otherwise) of any Loan Party under this Agreement, any other Loan Document, any Collateral Document or any other document or instrument executed in connection herewith or therewith and all Hedging Obligations permitted hereunder which are owed to any Lender or its Affiliate, in each case howsoever created, arising or evidenced, whether direct or indirect, absolute or contingent, now or hereafter existing, or due or to become due. OFAC has the meaning set forth in Section 6.4(a). Original Closing Date means February 28, 2007. Original Credit Agreement has the meaning set forth in the Preamble. Original Fee Letter means the Fee Letter, dated the Original Closing Date, between Borrower and Agent, as amended pursuant to a letter agreement, dated June 21, 2007, between Borrower and Agent. Original Loan Documents shall mean all “Loan Documents” (as that term is defined in the Original Loan Agreement) existing on the Closing Date. Paid in Full means, with respect to any Obligations, the payment in full in cash and performance of all such Obligations. Parent has the meaning set forth in the Preamble. Participant has the meaning set forth in Section PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to any or all of its functions under ERISA. Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer Pension Plan), and to which Borrower or any member of the Controlled Group may have any liability, including any liability by reason of having been a substantial employer within the meaning of Section 4063 of ERISA at any time during the preceding five years, or by reason of being deemed to be a contributing sponsor under Section 4069 of ERISA. Person means any natural person, corporation, partnership, trust, limited liability company, association, Governmental Authority or unit, or any other entity, whether acting in an individual, fiduciary or other capacity. Pro Rata Share means, with respect to any Lender, the applicable percentage (as adjusted from time to time in accordance with the terms hereof) specified opposite such Lender’s name on Annex I (or in such Lender’s Assignment Agreement) which corresponds to the Loan Commitment, which percentage shall be with respect to the Loan if the Loan Commitment has terminated. Replacement Lender has the meaning set forth in Section 3.5(b). Required Lenders means Lenders having Pro Rata Shares the aggregate Dollar equivalent amount of which equals or exceeds more than 50% of the outstanding Loan, collectively. Securitization has the meaning set forth in Section Senior Debt shall mean indebtedness that is incurred by the Borrower under a revolving credit facility that has been approved by Agent and that is subject to, and the Liens, if any, securing which are subject to, the Intercreditor Agreement. Senior Debt Documents means the “Revolving Credit Documents” as defined in the Interecreditor Agreement. Share Exchange has the meaning set forth in the Preamble. Share Exchange Agreement has the meaning set forth in the Preamble. Share Rights Agreement means that certain Master Rights Agreement, dated as of the Closing Date, made between Parent and Medley, as it may be supplemented, modified or amended from time to time. Subsidiary means, with respect to any Person, a corporation, partnership, limited liability company or other entity of which such Person owns, directly or indirectly, such number of outstanding shares or other equity interests as to have more than 50% of the ordinary voting power for the election of directors or other managers of such corporation, partnership, limited liability company or other entity.Unless the context otherwise requires, each reference to Subsidiaries herein shall be a reference to Subsidiaries of Borrower. Tax Returns has the meaning set forth in Section Titled Vehicle means a vehicle owned by a Loan Party for which a certificate of title has been issued by any jurisdiction pursuant to a statute described in section 9-311(a)(2) or 9-311(a)(3) of the UCC, a security interest in which against such Loan Party can be perfected only by notation on the certificate of title. UCC means the Uniform Commercial Code as in effect in from time to time in the State of New York. Wholly-Owned Domestic Subsidiary means any Wholly-Owned Subsidiary that is a Domestic Subsidiary. Wholly-Owned Subsidiary means, as to any Subsidiary, all of the equity interests of which (except directors’ qualifying shares) are at the time directly or indirectly owned by Borrower and/or another Wholly-Owned Subsidiary of Borrower. 1.2.Interpretation. In the case of this Agreement and each other Loan Document, (a) the meanings of defined terms are equally applicable to the singular and plural forms of the defined terms; (b) Annex, Exhibit, Schedule and Section references are to such Loan Document unless otherwise specified; (c) the term “including” is not limiting and means “including but not limited to”; (d) in the computation of periods of time from a specified date to a later specified date, the word “from” means “from and including”; the words “to” and “until” each mean “to but excluding”, and the word “through” means “to and including”; (e) unless otherwise expressly provided in such Loan Document, (i) references to agreements and other contractual instruments shall be deemed to include all subsequent amendments and other modifications thereto, but only to the extent such amendments and other modifications are not prohibited by the terms of any Loan Document, and (ii) references to any statute or regulation shall be construed as including all statutory and regulatory provisions amending, replacing, supplementing or interpreting such statute or regulation; (f) this Agreement and the other Loan Documents may use several different limitations, tests or measurements to regulate the same or similar matters, all of which are cumulative and each shall be performed in accordance with its terms; and (g) this Agreement and the other Loan Documents are the result of negotiations among and have been reviewed by counsel to Agent, Borrower, Lenders and the other parties hereto and thereto and are the products of all parties; accordingly, they shall not be construed against Agent or Lenders merely because of Agent’s or Lenders’ involvement in their preparation. Section 2. Credit Facilities. 2.1.Commitments. On the terms and subject to the conditions of this Agreement, each Lender, severally and for itself alone, agrees to lend to Borrower on the Closing Date such Lender’s applicable Pro Rata Share of the Loan Commitment (the “Loan”).Any portion of the Loan which is repaid or prepaid, in whole or in part, may not be reborrowed.A portion of the proceeds of the Loan, equal in amount to the then unpaid principal balance of the Existing Loan, together with all accrued interest thereon, shall be retained by Agent and used by Agent to refinance the Existing Loan by its extension and renewal pursuant hereto; a portion of such proceeds shall be returned by Agent for its own account to pay certain fees owing to it in the Closing Date pursuant to the Fee Letter; and the remainder of the proceeds of the Loan shall be disbursed to a deposit account of Borrower with JPMorgan Chase Bank, N.A. specified by Borrower in writing to Agent, thereafter to be used by Borrower to pay closing costs associated herewith, to pay certain accounts payable, to finance the making of certain Capital Expenditures, and for working capital. 2.2.Omitted. 2.3.Loan Accounting. 2.3.1.Recordkeeping. Agent, on behalf of each Lender, shall record in its records the date and amount of the share of the Loan made by each Lender and each repayment thereof.The aggregate unpaid principal amount so recorded shall be rebuttably presumptive evidence of the principal amount of the Loan owing and unpaid.The failure to so record any such amount or any error in so recording any such amount shall not, however, limit or otherwise affect the Obligations of Borrower hereunder or under any Note to repay the principal amount of the Loan hereunder, together with all interest accruing thereon. 2.3.2.Notes. At the request of any Lender, the share of the Loan made by such Lender shall be evidenced by a Note, with appropriate insertions, payable to the order of such Lender in a face principal amount equal to the sum of such Lender’s Pro Rata Share of the Loan Commitment and payable in such amounts and on such dates as are set forth herein. 2.4.Interest. 2.4.1.Interest Rates. Borrower promises to pay interest on the unpaid principal amount of the Loan for the period commencing on the Closing Date until the Loan is Paid in Full at a rate per annum equal to the sum of the LIBOR Rate as in effect on the Calculation Date coinciding with (in the case of the Closing Date) or immediately preceding (in the case of any other Calculation Date), the interest payment date on which such interest is payable plus the Applicable Margin; provided, that (i) at any time an Event of Default exists, if requested by the Agent or the Required Lenders, the Applicable Margin corresponding to the Loan shall be increased by two percentage points per annum (and, in the case of Obligations other than the Loan, such Obligations shall bear interest at the LIBOR Rate plus the Applicable Margin plus two percentage points per annum) (any such increased rate, the “Default Rate”), (ii) any such increase may thereafter be rescinded by Required Lenders, notwithstanding Section 10.1, and (iii) upon the occurrence of an Event of Default under Section 8.1.1 or 8.1.3, any such increase described in the foregoing clause (i) shall occur automatically.In no event shall interest payable by Borrower to Agent and Lenders hereunder exceed the maximum rate permitted under applicable law, and if any such provision of this Agreement is in contravention of any such law, such provision shall be deemed modified to limit such interest to the maximum rate permitted under such law. 2.4.2.Interest Payment Dates. Accrued interest on the Loan shall be payable in advance on the Closing Date (for the period beginning on the Closing Date and ending on June 30, 2008 and thereafter on the first day of each calendar month (for such calendar month), and, to the extent not paid in advance, upon a prepayment of the Loan in accordance with Section 2.6 and at maturity, in each case, in cash and, during the Interest Reserve Periods, as provided in Section 2.4.2(b).After maturity and at any time an Event of Default exists, all accrued interest on the Loan shall be payable in cash on demand at the rates specified in Section 2.4.3.Setting and Notice of LIBOR Rates. The applicable LIBOR Rate as of each Calculation Date shall be determined by Agent, and notice thereof shall be given by Agent promptly to Borrower and each Lender.Each determination of the applicable LIBOR Rate by Agent shall be conclusive and binding upon the parties hereto, in the absence of demonstrable error.Agent shall, upon written request of Borrower or any Lender, deliver to Borrower or such Lender a statement showing the computations used by Agent in determining any applicable LIBOR Rate hereunder 2.4.4.Computation of Interest. Interest shall be computed for the actual number of days elapsed on the basis of a year of 360 days. 2.5.Fees. 2.5.1.Fourth Third’s Fees. Borrower agrees to pay to Fourth Third, for Fourth Third’s account, the fees set forth in the Fee Letter. 2.6.Prepayment. 2.6.1.Voluntary Prepayment. Borrower may from time to time at any time, on at least ninety (90) days’ written notice to Agent (which shall promptly advise each Lender thereof) not later than 12:00 noon New York time on such day, prepay the Loan in whole or in part without penalty or premium so long as any such prepayment is on the first day of a calendar month, and is accompanied by all accrued and unpaid interest on the Loan.Such notice to Agent shall specify the date and amount of prepayment.Any such partial prepayment shall be in an amount greater than or equal to $1,000,000 or a higher integral multiple of 2.6.2.Mandatory Prepayment. Borrower shall prepay the Loan until Paid in Full at the following times and in the following amounts: (i)concurrently with the receipt by any Loan Party of any Net Cash Proceeds from any Disposition, in an amount equal to such Net Cash Proceeds; and (ii)concurrently with the receipt by any Loan Party of any Net Cash Proceeds from any issuance of its equity securities (other than equity securities that are issued to (x) Parent, (y) management of Parent, or (z) to Persons that as of the date hereof hold equity in Parent; but, without limitation of the foregoing, and for avoidance of any doubt, inclusive of any equity securities issued pursuant to the contemplated PIPE or any similar offering whether to Persons that as of the date hereof hold equity in Parent or otherwise) in an amount equal to such Net Cash Proceeds; and (iii)within forty-five (45) days after the end of each Fiscal Quarter (commencing with the Fiscal Quarter ending September 30, 2008), in an amount equal to fifty percent (50%) of the Excess Cash Flow earned during such prior Fiscal Quarter, until the Loan is reduced in principal amount to $30,000,000, and, thereafter, in an amount equal to twenty-five percent (25%) of the Excess Cash Flow earned during such prior Fiscal Quarter. Notwithstanding clause (ii) above, in the event that Parent issues equity securities pursuant to the contemplated PIPE or enters into any similar transaction involving the sale or exchange of equity securities, debt or convertible debt of Parent subsequent to the Closing Date, after Borrowers have caused the Loan to be reduced in principal amount to not less than $30,000,000 from the Net Cash Proceeds therefrom, Borrowers shall, to the extent provided in and permitted by the Black Forest Subordination Agreement, pay the then outstanding principal amount of the Black Forest Note from any remaining Net Cash Proceeds, until it is paid in full, after which any remaining Net Cash Proceeds may be used by Borrower to prepay further the Loan, to repay Senior Debt or for any other corporate purpose not in contravention of any terms of this Agreement. 2.6.3.All Prepayments. Any prepayment of the Loan on any day other than the first day of a calendar monthshall include interest on the principal amount being repaid to the extent not paid in advance and shall be subject to Section 2.7.Repayment. The outstanding principal balance of the Loan shall be Paid in Full, for the account of each Lender according to its Pro Rata Share thereof, on the Maturity Date unless accelerated sooner pursuant to Section 2.8.Payment. 2.8.1.Making of Payments. All payments of principal of or interest on the Notes, and of all fees, shall be made by Borrower to Agent without setoff, recoupment or counterclaim and in immediately available funds at the deposit account of Agent in New York, New York set forth on Annex II or at such other deposit account in New York specified by Agent, in any case, not later than 1:00 p.m. New York time on the date due, and funds received after that hour shall be deemed to have been received by Agent on the following Business Day.Agent shall promptly remit to each Lender its share of all principal, interest and fee payments received in collected funds by Agent for the account of such Lender.All payments under Section 3.2 shall be made by Borrower directly to Lender entitled thereto. 2.8.2.Application of Payments and Proceeds. (a)Except as set forth in Section 2.6.2, and subject to the provisions of Sections 2.8.2(b) below, each payment by Borrower hereunder shall be applied to such Obligations as Borrower shall direct by notice to be received by Agent on or before the date of such payment or, in the absence of such notice, as Agent shall determine in its discretion.Concurrently with each remittance to any Lender of its share of any such payment, Agent shall advise such Lender as to the application of such payment. (b)If an Event of Default or an Acceleration Event shall have occurred and be continuing, notwithstanding anything herein or in any other Loan Document to the contrary, Agent shall apply all or any part of payments in respect of the Obligations and proceeds of Collateral, in each case as received by Agent, to the payment of the Obligations in the following order: (i)FIRST, to the payment of all fees, costs, expenses and indemnities due and owing to Agent under this Agreement or any other Loan Document, and any other Obligations owing to Agent in respect of sums advanced by Agent to preserve or protect the Collateral or to preserve or protect its security interest in the Collateral (whether or not such Obligations are then due and owing to Agent), until Paid in Full; (ii)SECOND, to the payment of all fees, costs, expenses and indemnities due and owing to Lenders, pro rata based on each Lender’s Pro Rata Share thereof, until Paid in Full; (iii)THIRD, to the payment of all accrued and unpaid interest due and owing to Lenders, pro rata based on each Lender’s Pro Rata Share thereof, until Paid in Full; (iv)FOURTH, to the payment of all principal of the Loan due and owing, pro rata based on each Lender’s Pro Rata Share thereof, until Paid in Full; and (v)FIFTH, to the payment of all other Obligations owing to each Lender, pro rata based on each Lender’s Pro Rata Share thereof, until Paid in Full. 2.8.3.Payment Dates. If any payment of principal of or interest on the Loan, or of any fees, falls due on a day which is not a Business Day, then such due date shall be extended to the immediately following Business Day (unless such immediately following Business Day is the first Business Day of a calendar month, in which case such due date shall be the immediately preceding Business Day) and, in the case of principal, additional interest shall accrue and be payable for the period of any such extension. 2.8.4.Set-off. Borrower agrees that Agent and each Lender and its Affiliates have all rights of set-off and bankers’ lien provided by applicable law, and in addition thereto, Borrower agrees that at any time an Event of Default has occurred and is continuing, Agent and each Lender may apply to the payment of any Obligations of Borrower hereunder, whether or not then due, any and all balances, credits, deposits, accounts or moneys of Borrower then or thereafter with Agent or such Lender.Notwithstanding the foregoing, no Lender shall exercise any rights described in the preceding sentence without the prior written consent of Agent. 2.8.5.Proration of Payments. If any Lender shall obtain any payment or other recovery (whether voluntary, involuntary, by application of set-off or otherwise, on account of principal of or interest on the Loan, but excluding (i) any payment of principal or interest made in accordance with the terms of this Agreement, and (ii) any payment pursuant to Section 3.1, 3.2, 3.5 or 10.8, then such Lender shall purchase from the other Lenders such participations in the Loan held by them as shall be necessary to cause such purchasing Lender to share the excess payment or other recovery ratably with each of them; provided that if all or any portion of the excess payment or other recovery is thereafter recovered from such purchasing Lender, the purchase shall be rescinded and the purchase price restored to the extent of such recovery. Section 3. Yield Protection. 3.1.Taxes. (a)Except as otherwise provided in this Section 3.1, all payments of principal and interest on the Loan and all other amounts payable under any Loan Document shall be made free and clear of and without deduction for any present or future income, excise, stamp, documentary, property or franchise taxes and other taxes, fees, duties, levies, withholdings or other charges of any nature whatsoever imposed by any taxing authority (“Taxes”), excluding (i) taxes imposed on or measured by any Lender’s net income by the jurisdiction under which such Lender is organized or conducts business, (ii) any branch profit taxes imposed by the United States of America or any similar tax imposed by any other jurisdiction in which a Lender is located and (iii) in the case of any Foreign Lender (other than a Replacement Lender under Section 3.7(b)), any withholding tax that (x) is in effect and would apply to amounts payable to such Foreign Lender at the time such Foreign Lender becomes a party to this Agreement, except to the extent of any additional amounts to which such Foreign Lender’s assignor, if any, was entitled, at the time of such assignment, to receive from the Borrower with respect to any withholding tax pursuant to this Section 3.1, or (y) would not have been imposed but for Foreign Lender’s failure (other than as a result of a change in law, rule, regulation or treaty or in the administration, interpretation or application thereof by any Governmental Authority) to comply with Section 3.1(c) (collectively, “Excluded Taxes” and all such non-Excluded Taxes, “Non-Excluded Taxes”).If any withholding or deduction from any payment to be made by Borrower hereunder is required in respect of any Taxes pursuant to any applicable law, rule or regulation, then Borrower shall:(i) pay directly to the relevant authority the full amount required to be so withheld or deducted; (ii) within thirty (30) days after the date of any such payment of Taxes, forward to Agent an official receipt or other documentation satisfactory to Agent evidencing such payment to such authority; and (iii) in the case of Non-Excluded Taxes, pay to Agent for the account of Lenders such additional amount or amounts as is necessary to ensure that the net amount actually received by each Lender will equal the full amount such Lender would have received had no such withholding or deduction (including deductions applicable to any increase to any amount under this Section 3.1) been required. (b)The Borrower shall reimburse and indemnify, within 30 days after receipt of demand therefor (with copy to the Agent), Agent and each Lender for all Non-Excluded Taxes (including any net additional Taxes imposed by any jurisdiction on amounts payable under this Section 3.1) paid by such Agent or such Lender and any liabilities arising therefrom or with respect thereto (including any penalty, interest or expense), whether or not such Taxes were correctly or legally asserted.A certificate of the Agent or such Lender (or of the Agent on behalf of such Lender) claiming any compensation under this clause (c), setting forth the amounts to be paid thereunder and delivered to the Borrower with copy to the Agent, shall be conclusive, binding and final for all purposes, absent manifest error. (c)Each Foreign Lender that (i) is a party hereto on the Closing Date or (ii) becomes an assignee of an interest under this Agreement under Section 10.8.1 after the Closing Date (unless such Lender was already a Lender hereunder immediately prior to such assignment) shall execute and deliver to Borrower and Agent one or more (as Borrower or Agent may reasonably request) properly and duly completed and executed Forms W 8ECI, W 8BEN, W 8IMY (as applicable) or successor form or other applicable form, certificate or document prescribed by the United States Internal Revenue Service certifying as to such Lender’s entitlement to an exemption from or reduction in U.S. withholding taxes with respect to payments to be made to such Foreign Lender under the Loan Documents.Notwithstanding any other provision of this Section 3.1 to the contrary, no Lender shall be required to deliver any form, certificate or document pursuant to this paragraph that it is not legally able to deliver. (d)Each Lender that is not a Foreign Lender (other than any such Lender that is may be treated as an “exempt recipient” under IRC Section 1.6049-4(c)(1)) that (i) is a party hereto on the Closing Date or (ii) becomes an assignee of an interest under this Agreement under Section 10.8.1 after the Closing Date (unless such Lender was already a Lender hereunder immediately prior to such assignment) shall execute and deliver to Borrower and Agent one or more (as Borrower or Agent may reasonably request) properly and duly completed and executed Form W 9 (or any successor form), certifying as to such Lender’s entitlement to an exemption from U.S. backup withholding tax with respect to payments to be made to such Foreign Lender under the Loan Documents.Notwithstanding any other provision of this Section 3.1 to the contrary, no Lender shall be required to deliver any form, certificate or document pursuant to this paragraph that it is not legally able to deliver. 3.2.Increased Cost. (a)If, after the Closing Date, the adoption of, or any change in, any applicable law, rule or regulation, or any change in the interpretation or administration of any applicable law, rule or regulation by any Governmental Authority, central bank or comparable agency charged with the interpretation or administration thereof, or compliance by any Lender with any request or directive (whether or not having the force of law) of any such authority, central bank or comparable agency:(i) shall impose, modify or deem applicable any reserve (including any reserve imposed by the FRB, but excluding any reserve included in the determination of the LIBOR Rate pursuant to Section 2.4), special deposit or similar requirement against assets of, deposits with or for the account of, or credit extended by any Lender; or (ii) shall impose on any Lender any other condition affecting its Loan, its Note or its obligation to make the Loan; and the result of anything described in clauses (i) above and (ii) is to increase the cost to (or to impose a cost on) such Lender of making or maintaining the Loan, or to reduce the amount of any sum received or receivable by such Lender under this Agreement or under its Note with respect thereto, then upon demand by such Lender (which demand shall be accompanied by a statement setting forth the basis for such demand and a calculation of the amount thereof in reasonable detail, a copy of which shall be furnished to Agent), Borrower shall pay directly to such Lender such additional amount as will compensate such Lender for such increased cost or such reduction, so long as such amounts have accrued on or after the day which is 180 days prior to the date on which such Lender first made demand therefor; provided, that if the event giving rise to such costs or reductions has retroactive effect, such 180 day period shall be extended to include the period of retroactive effect. (b)If any Lender shall reasonably determine that any change in, or the adoption or phase-in of, any applicable law, rule or regulation regarding capital adequacy, or any change in the interpretation or administration thereof by any Governmental Authority, central bank or comparable agency charged with the interpretation or administration thereof, or the compliance by any Lender or any Person controlling such Lender with any request or directive regarding capital adequacy (whether or not having the force of law) of any such authority, central bank or comparable agency, has or would have the effect of reducing the rate of return on such Lender’s or such controlling Person’s capital as a consequence of such Lender’s Commitments hereunder to a level below that which such Lender or such controlling Person could have achieved but for such change, adoption, phase-in or compliance (taking into consideration such Lender’s or such controlling Person’s policies with respect to capital adequacy) by an amount deemed by such Lender or such controlling Person to be material, then from time to time, upon demand by such Lender (which demand shall be accompanied by a statement setting forth the basis for such demand and a calculation of the amount thereof in reasonable detail, a copy of which shall be furnished to Agent), Borrower shall pay to such Lender such additional amount as will compensate such Lender or such controlling Person for such reduction, so long as such amounts have accrued on or after the day which is 180 days prior to the date on which such Lender first made demand therefor; provided, that if the event giving rise to such costs or reductions has retroactive effect, such 180 day period shall be extended to include the period of retroactive effect. 3.3.Funding Losses. Borrower hereby agrees that upon demand by any Lender (which demand shall be accompanied by a statement setting forth the basis for the amount being claimed, a copy of which shall be furnished to Agent), Borrower will indemnify such Lender against any net loss or expense which such Lender may sustain or incur (including any net loss or expense incurred by reason of the liquidation or reemployment of deposits or other funds acquired by such Lender to fund or maintain the Loan), as reasonably determined by such Lender, as a result of (a) any payment or prepayment of the Loan of such Lender on a date other than first day of a calendar month or (b) the failure of Borrower to borrow the Loan on the Closing Date.For the purposes of this Section 3.3, all determinations shall be made as if such Lender had actually funded and maintained the Loan during each one month period for the Loan through the purchase of deposits having a maturity corresponding to such one month period and bearing an interest rate equal to the LIBOR Rate for such one month period. 3.4.Manner of Funding; Alternate Funding Offices. Notwithstanding any provision of this Agreement to the contrary, each Lender shall be entitled to fund and maintain its funding of all or any part of its Pro Rata Share of the Loan in any manner it may determine at its sole discretion.Each Lender may, if it so elects, fulfill its commitment to make its advance of the Loan by causing any office, branch or Affiliate of such Lender to make such advance of the Loan; provided that in such event for the purposes of this Agreement such advance of the Loan shall be deemed to have been made by such Lender and the obligation of Borrower to repay such advance of the Loan shall nevertheless be to such Lender and shall be deemed held by it, to the extent of such Loan, for the account of such office, branch or Affiliate. 3.5.Mitigation of Circumstances; Replacement of Lenders. (a)Each Lender shall promptly notify Borrower and Agent of any event of which it has knowledge which will result in, and will use reasonable commercial efforts available to it (and not, in such Lender’s sole judgment, otherwise disadvantageous to such Lender) to mitigate or avoid, any obligation by Borrower to pay any amount pursuant to Section 3.1 or 3.2.Without limiting the foregoing, each Lender will designate a different funding office if such designation will avoid (or reduce the cost to Borrower of) any event described above and such designation would not, in such Lender’s sole judgment, be otherwise disadvantageous to such Lender. (b)If (i) Borrower becomes obligated to pay additional amounts to any Lender pursuant to Section 3.1 or 3.2, or (ii) any Lender does not consent to any matter requiring its consent under Section 10.1 when the Required Lenders have otherwise consented to such matter, then Borrower may within 90 days thereafter designate another bank which is acceptable to Agent in its reasonable discretion (such other bank being called a “Replacement Lender”) to purchase the Pro Rata Share of the Loan of such Lender and such Lender’s rights hereunder, without recourse to or warranty by, or expense to, such Lender, for a purchase price equal to the outstanding principal amount of the Pro Rata Share of the Loan payable to such Lender plus any accrued but unpaid interest on such Pro Rata Share of the Loan and all accrued but unpaid fees owed to such Lender and any other amounts payable to such Lender under this Agreement, and to assume all the obligations of such Lender hereunder, and, upon such purchase and assumption (pursuant to an Assignment Agreement), such Lender shall no longer be a party hereto or have any rights hereunder (other than rights with respect to indemnities and similar rights applicable to such Lender prior to the date of such purchase and assumption) and shall be relieved from all obligations to Borrower hereunder, and the Replacement Lender shall succeed to the rights and obligations of such Lender hereunder. 3.6.Conclusiveness of Statements; Survival. (a)Determinations and statements of any Lender pursuant to Section 3.1, 3.2, or 3.3 shall be conclusive absent demonstrable error.Lenders may use reasonable averaging and attribution methods in determining compensation under Sections 3.1, 3.2 and 3.3, and the provisions of such Sections shall survive repayment of the Loan, cancellation of the Notes and termination of this Agreement. Section 4. Conditions Precedent. The obligation of each Lender to make its Pro Rata Share of the Loan is subject to the following conditions precedent, each of which shall be satisfactory in all respects to Agent: 4.1.Credit Extension. The obligation of Lenders to fund the Loan is subject to the following conditions precedent, each of which shall be satisfactory in all respects to Agent: 4.1.1.Omitted. 4.1.2.Omitted. 4.1.3.Interest and Fees. Borrower shall have paid all interest, fees, costs and expenses due and payable under this Agreement and the other Loan Documents on the Closing Date. 4.1.4.Delivery of Loan Documents. Borrower shall have delivered the following documents in form and substance satisfactory to Agent (and, as applicable, duly executed by all Persons named as parties thereto and dated the Closing Date or an earlier date satisfactory to Agent): (a)Agreement.This Agreement. (b)Notes.A Note, for each Lender requesting a Note. (c)Collateral Documents.The Guarantee and Collateral Agreement, all other Collateral Documents, and all instruments, documents, certificates and agreements executed or delivered pursuant thereto (including intellectual property assignments and pledged equity interests in the Borrower and the Borrower’s Subsidiaries), with undated irrevocable transfer powers executed in blank), in each case, executed and delivered by each Loan Party and each other Person named as a party thereto. (d)Financing Statements.To the extent not completed pursuant to the Original Credit Agreement, properly completed Uniform Commercial Code financing statements and other filings and documents required by law or the Loan Documents to provide Agent perfected Liens (subject only to Liens permitted pursuant to Section 7.2) in the Collateral. (e)Lien Searches.Copies of Uniform Commercial Code search reports listing all effective financing statements filed against any Loan Party, with copies of such financing statements. (f)Omitted. (g)Omitted. (h)Omitted. (i)Intercreditor Agreement.An amendment to the Intercreditor Agreement, executed and delivered by Agent, the holder of Senior Debt and the Loan Parties, recognizing and giving effect to this Agreement. (j)Omitted. (k)Fee Letter.The Fee Letter, executed and delivered by the Borrower and Agent. (l)Omitted. (m)Authorization Documents.For each Loan Party, such Person’s (i) charter (or similar formation document), certified by the appropriate Governmental Authority, (ii) good standing certificates in its state of incorporation (or formation) and in each other state requested by Agent, (iii) limited liability company agreement, partnership agreement, bylaws (and similar governing document), (iv) resolutions of its board of directors (or similar governing body) approving and authorizing such Person’s execution, delivery and performance of the Loan Documents to which it is party and the transactions contemplated thereby, and (v) signature and incumbency certificates of its officers executing any of the Loan Documents, all certified by its secretary or an assistant secretary (or similar officer) as being in full force and effect without modification. (n)Opinions of Counsel.Opinions of counsel for each Loan Party, including local Nevada and Arizona counsel, each in form and substance requested by Agent. (o)Insurance.Certificates or other evidence of insurance in effect as required by Section 6.3(b), with endorsements naming Agent as lenders’ loss payee and/or additional insured, as applicable. (p)Omitted. (q)Omitted. (r)Consents.Evidence that all necessary consents, permits and approvals (governmental or otherwise) required for the execution, delivery and performance by each Loan Party of the Loan Documents have been duly obtained and are in full force and effect. (s)Omitted. (t)Omitted. (u)Subordination Agreements.The Black Forest Subordination Agreement, executed by Agent, the Loan Parties and Black Forest. (v)Issuance of Shares.Issuance to Fourth Third of the common stock of Parent contemplated to be issued pursuant to the Share Exchange Agreement and the Share Rights Agreement on the Closing Date in conformity with Section (w)Key Employment Agreements.The Key Employees and Borrower shall have executed the Key Employment Agreements. (x)EBOF Release.EBOF, together with Durant, shall have joined with Agent in the execution of an acknowledgement, consent and release in respect hereof. (y)Castlerigg Release.Castlerigg Master Investments, Ltd., as collateral agent, shall have released its Liens on all assets of the Loan Parties. (z)Other Documents.Such other certificates, documents and agreements that may be listed on the closing checklist provided by Agent to the Borrower or as Agent or any Lender may reasonably request. 4.1.5.Representations and Warranties .Each representation and warranty by each Loan Party contained herein or in any other Loan Document shall be true and correct in all material respects (without duplication of any materiality qualifier contained therein) as of the Closing Date. 4.1.6.No Default .No Default or Event of Default shall have occurred and be continuing. 4.1.7.Diligence .The Agent shall have completed, to its satisfaction, its remaining due diligence, which includes review of equipment appraisals, obtaining management background checks, and legal diligence, with the results thereof satisfactory to the Agent. 4.1.8.No Material Adverse Change .Since the applicable Last Pre Closing Audit Date, there has been no material adverse change in the operations, assets, business, properties, prospects or condition (financial or otherwise) of the Borrower and its Subsidiaries taken as a whole or the Parent and its Subsidiaries taken as a whole. 4.1.9.Reservation of Shares .Parent shall have authorized and reserved for issuance to Fourth Third that number of shares of the common stock of Parent necessary for the purpose of issuance to Fourth Third the amount thereof contemplated by the Share Exchange Agreement and the Share Rights Agreement at and after the Closing Date (as applicable), representing at least 1,100,000 such shares, as of the Closing Date.Parent shall take all such actions as may be necessary to assure that all such shares of common stock may be issued without violation of any applicable law or governmental regulation or any requirements of any domestic securities exchange upon which such shares are or will be listed. 4.1.10.Drop Down and Share Exchange .The Agent shall have received evidence satisfactory to it that:(i) the Drop Down and the Share Exchange have occurred on terms satisfactory to the Agent; and (ii) all consents of all Persons, including the holder of the Senior Debt and Black Forest, have been obtained. Section 5. Representations and Warranties. To induce Agent and Lenders to enter into this Agreement and to induce Lenders to make their Pro Rata Shares of the Loan hereunder, Borrower represents and warrants to Agent and Lenders as follows. 5.1.Organization. Borrower is a corporation validly existing and in good standing under the laws of the State of Delaware; each other Loan Party is validly existing and in good standing under the laws of the jurisdiction of its organization; and each Loan Party is duly qualified to do business in each jurisdiction where, because of the nature of its activities or properties, such qualification is required, except for such jurisdictions where the failure to so qualify could not reasonably be expected to have a Material Adverse Effect. 5.2.Authorization; No Conflict. Each of Borrower and each other Loan Party is duly authorized to execute and deliver each Loan Document to which it is a party, Borrower is duly authorized to borrow monies hereunder, and each of Borrower and each other Loan Party is duly authorized to perform its Obligations under each Loan Document to which it is a party.The execution, delivery and performance by Borrower of this Agreement and by each of Borrower, each Loan Party of each Loan Document to which it is a party, and the borrowings by Borrower hereunder, do not and will not (a) require any consent or approval of any governmental agency or authority (other than any consent or approval which has been obtained and is in full force and effect), (b) conflict with (i) any provision of applicable law, (ii) the charter, by-laws, limited liability company agreement, partnership agreement or other organizational documents of any Loan Party or (iii) any agreement, indenture, instrument or other document, or any judgment, order or decree, which is binding upon any Loan Party or any of their respective properties or (c) require, or result in, the creation or imposition of any Lien on any asset of Borrower, any Loan Party (other than Liens in favor of Agent created pursuant to the Collateral Documents). 5.3.Validity; Binding Nature. Each of this Agreement and each other Loan Document to which Borrower or any other Loan Party is a party is the legal, valid and binding obligation of such Person, enforceable against such Person in accordance with its terms, subject to bankruptcy, insolvency and similar laws affecting the enforceability of creditors’ rights generally and to general principles of equity. 5.4.Financial Condition. (a)The audited consolidated financial statements of Borrower and its Subsidiaries (presented on a consolidated basis with the audited financial statements of Apollo Resources International, Inc.) as at December 31, 2007, copies of each of which have been delivered pursuant hereto, were prepared in accordance with GAAP (subject, in the case of such unaudited statements, to the absence of footnotes and to normal year-end adjustments) and present fairly the consolidated financial condition of such Persons as at such dates and the results of their operations for the periods then ended. (b)The consolidated financial projections (including an operating budget and a cash flow budget) of Parent and Borrowerand their respective Subsidiaries for the 2 year period commencing June 1, 2008 delivered to Agent and Lenders on or prior to the Closing Date (i) were prepared by Parent andBorrower, respectively,in good faith and (ii) were prepared in accordance with assumptions for which Parent and Borrower, respectively,has a reasonable basis, and the accompanying consolidated pro forma balance sheets of Parent and Borrowerand their respective Subsidiaries as at the Closing Date, adjusted to give effect to the consummation of the financing contemplated hereby as if such transactions had occurred on such date, is consistent in all material respects with such projections. 5.5.No Material Adverse Change. Since the applicable Last Pre Closing Audit Date, there has been no material adverse change in the operations, assets, business, properties, prospects or condition (financial or otherwise) of the Borrower and its Subsidiaries taken as a whole or of the Parent and its Subsidiaries taken as a whole. 5.6.Litigation .No litigation (including derivative actions), arbitration proceeding or governmental investigation or proceeding is pending or, to Borrower’s knowledge, threatened against any Loan Party which could reasonably be expected to have, either individually or in the aggregate, a Material Adverse Effect, except as set forth in Schedule 5.6.As of the Closing Date and the Amendment No. 2 Effective Date, other than any liability incident to such litigation or proceedings, neither Borrower nor any other Loan Party has any material Contingent Obligations not listed on Schedule 5.7.Ownership of Properties; Liens. Each of Borrower and each other Loan Party owns good and, in the case of real property, marketable title to all of its properties and assets, real and personal, tangible and intangible, of any nature whatsoever (including patents, trademarks, trade names, service marks and copyrights), free and clear of all Liens, charges and claims (including infringement claims with respect to patents, trademarks, service marks, copyrights and the like), except as permitted by Section 5.8.Capitalization. All issued and outstanding equity securities of the Loan Parties are duly authorized and validly issued, fully paid and non-assessable, and such securities were issued in compliance with all applicable state and federal laws concerning the issuance of securities.All issued and outstanding equity securities of the Loan Party Subsidiaries are free and clear of all Liens other than those in favor of Agent.Schedule 5.8 sets forth the authorized equity securities of each Loan Party as of the Closing Date.All of the issued and outstanding equity of Borrower is owned by Parent, and all of the issued and outstanding equity of each of the Borrower’s Subsidiaries is, directly or indirectly, owned by Borrower.As of the Closing Date, except as set forth on Schedule 5.8, there are no pre-emptive or other outstanding rights, options, warrants, conversion rights or other similar agreements or understandings for the purchase or acquisition of any equity interests of any Loan Party. 5.9.Pension Plans. During the twelve-consecutive-month period prior to the Closing Date or the making of the Loan, (i) no steps have been taken to terminate any Pension Plan and (ii) no contribution failure has occurred with respect to any Pension Plan sufficient to give rise to a Lien under Section 302(f) of ERISA.No condition exists or event or transaction has occurred with respect to any Pension Plan which could result in the incurrence by Borrower or any other Loan Party of any material liability, fine or penalty.All contributions (if any) have been made to any Multiemployer Pension Plan that are required to be made by any Loan Party or any other member of the Controlled Group under the terms of the plan or of any collective bargaining agreement or by applicable law; neither any Loan Party nor any member of the Controlled Group has withdrawn or partially withdrawn from any Multiemployer Pension Plan, incurred any withdrawal liability with respect to any such plan or received notice of any claim or demand for withdrawal liability or partial withdrawal liability from any such plan, and no condition has occurred which, if continued, could result in a withdrawal or partial withdrawal from any such plan, and neither any Loan Party nor any member of the Controlled Group has received any notice that any Multiemployer Pension Plan is in reorganization, that increased contributions may be required to avoid a reduction in plan benefits or the imposition of any excise tax, that any such plan is or has been funded at a rate less than that required under Section 412 of the IRC, that any such plan is or may be terminated, or that any such plan is or may become insolvent. 5.10.Compliance with Law; Investment Company Act; Other Regulated Entities. Borrower and each other Loan Party possesses all necessary authorizations, permits, licenses and approvals from all Governmental Authorities in order to conduct their respective businesses as presently conducted.All business and operations of the Borrower and each other Loan Party complies with all applicable federal, state and local laws and regulations, except where the failure so to comply could not reasonably be expected to result in a Material Adverse Effect.Neither the Borrower nor any other Loan Party is operating any aspect of its business under any agreement, settlement, order or other arrangement with any Governmental
